DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute Abstract as filed by Applicant 28 October 2021 is objected to because it does not appear on a separate sheet.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11-13, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Document (07-728992; see applicant provided machine translation) in view of Ballard (3464459).
The Japanese document teaches a braid (overview) comprising:
	a core part (Paragraph 21; Example 1; aramid filament yarns) comprising a high strength fiber (a) having a fineness of 300 to 4,000 dtex (Example 1; 1500 denier) and a tensile strength of 12 cN/dtex or more (Overview; > 18 g/den); and
	a sheath part (Paragraph 21; Example 1; polyester filament yarn) comprising a synthetic fiber (b) having a fineness of 60 to 1,000 dtex (Example 1; 500 denier) and a tensile strength of less than 12 cN/dtex (Overview; < 12 g/den), and
	the sheath part has a braid-like structure (Example 1; singly braided).
	While the Japanese document essentially teaches the invention as detailed, it fails to specifically teach the synthetic fiber (b) is colored such that the sheath part blocks light reaching the core part.  Ballard, however, teaches that it is well known to color a synthetic cover fiber to block light from reaching a core part (Column 2, lines 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have colored the synthetic fiber of the sheath part so as to protect the core from damaging light.
	In regards to Claim 4, the Japanese document teaches a strand number of the braid-like structure of the sheath part is 8 or more (Example 1; 12 shots). 
aramid, wholly aromatic polyester).
	In regards to Claim 8, the Japanese document teaches the high strength fiber (a) comprises a liquid crystalline polyester fiber (Overview; wholly aromatic polyester).
In regards to Claim 11, the Japanese document teaches the colored synthetic fiber (b) comprises at least one fiber selected from the group consisting of a polyester fiber, a polyolefin fiber, a polyamide fiber, and a polyvinyl alcohol fiber (Overview; polyamide or polyester).
In regards to Claim 12, the Japanese document teaches the braid is a fiber product (Overview; used for high speed Jacquard machines, which would produce a woven product).
In regards to Claims 2, 5, 6, and 20, while the Japanese document essentially teaches the invention as detailed above, it fails to specifically list the myriad measurements and properties of the resultant braid.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention hat based on the material used, the linear density of those materials, and the structure of assembly, that the resultant braid would have the same measurements and properties as claimed.  This would include diameter of the braid being 0.8-1.2 mm (scalable), the ratio being 80/20 to 30/70, and the creep under a load of 250 N being 8.0% or less.  The prior art of the Japanese document teaches the same materials as claimed, the same linear densities as claimed, and the same structure as claimed.  As such, it must teach the same measurements and properties as claimed since they are derived from the materials, linear densities, and structure as claimed.  This would also be true for other unclaimed properties such as modulus, abrasion resistance, and heat resistance.

In regards to Claim 17, the Japanese document teaches a fineness of 600-2,300 dtex (Example 1; 1500 denier) and a tensile strength of 20 cN/dtex or more (Overview; > 18 g/den).
In regards to Claim 18, the Japanese document teaches a fineness of 70-800 dtex (Example 1; 500 denier) and tensile strength of 2 cN/dtex-6 cN/dtex (Overview; < 12 g/den).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Document (07-728992; see applicant provided machine translation) in view of Ballard (3464459) as applied to claim 1 above, and further in view of Ruf (20020189035).
While the combination of the Japanese document and Ballard essentially teaches the invention as detailed, it fails to specifically teach utilizing a pigment spun-dyed process for coloring the filament for the sheath.  Ruf, however, teaches that it is well known that polyamides and polyesters are spun-dyed as a matter of routine (Paragraphs 3-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have spun-dyed the sheath filaments, so as to provide uniform dye penetration.  The ordinarily skilled artisan would have appreciated the benefits of the filaments being spun-dyed, and known to provide them as such.
Allowable Subject Matter
Claims 3, 14-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732